 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 16 
156 
Reynolds Electric, Inc. 
and
 Gabriel T. Rice.  
Case 7Œ
CAŒ44926 
June 25, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND SCHAUMBER 
 On January 24, 2003, Administrative Law Judge Ira 
Sandron issued the attached 
decision.  The Respondent 
filed exceptions and a supporting brief.  The General 
Counsel filed an answering 
brief, and the Respondent 
filed a reply. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the 
decision and the record in 
light of the exceptions and brie
fs and has decided to affirm 
the judge™s rulings, findings,
1 and conclusions only to the 
extent consistent with this Decision and Order. 
We affirm the judge™s finding that the Respondent vio-
lated Section 8(a)(1) of the Act by laying off and later 
refusing to recall George Hebb V, but we reverse his 
finding that the Respondent violated Section 8(a)(1) by 

laying off and later refusing to recall Gabriel Rice. 
In concluding that Rice™s layoff was unlawful, the 
judge found, inter alia, that Rice had engaged in con-

certed activity and that the Respondent knew that he had 
done so.  Assuming without deciding that the judge cor-
rectly found that Rice had engaged in concerted activity, 

we conclude that it has not been established that the Re-
spondent knew that he had done so. 
Rice had been told by employees of other subcontrac-
tors at the Schoenhals Elementary School worksite that 
the school project was a prevailing wage job (the Re-
spondent was a subcontractor at
 Schoenhals).  Rice, who 
performed work for the Respondent at that site (among 
others) had about 12 conversations on this subject with 

Edward M. Whitcher, who was then a supervisor for the 
Respondent.  During these brief discussions, the first of 
which took place about mid- 
or late-September 2001, 
Rice told Whitcher that th
e other subcontractors™ em-
ployees had told him that the school project was a pre-
vailing wage job (and that they were paid accordingly) 

and he asked Whitcher whether this was so.  Whitcher 
always said that the job was not a prevailing wage job.  
On September 19 or 20, after talking to the general con-
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
tractor™s superintendent, Rice told Whitcher that the su-
perintendent had said the job was a prevailing wage job.  
Whitcher said he would check into the matter, but Rice 
never heard back from him. 
The information that the job was a prevailing wage job 
had been secured by Rice in conversations that he had 
with unionized carpentry employees of subcontractors.  

Rice had also spoken about this matter with Respon-
dent™s employees. 
The judge acknowledged th
at Rice was alone during 
his conversations with Whitcher, and that Rice did not 
tell Whitcher whether his inquiries were made solely on 
his own behalf or reflected the concerns of other employ-
ees.  The judge also noted that because Whitcher did not 
testify, he was not asked about his understanding of the 

scope of Rice™s inquiries.  The judge therefore found it 
appropriate to use a ﬁreasonab
le personﬂ standard to de-
termine whether Whitcher would have concluded that 

Rice represented the interests or wishes of other employ-
ees.  Citing the centrality of wages among terms and 
conditions of employment, the fact that the other em-

ployees would have been entitled to the higher wage (if 
the job was a prevailing wage job), and testimony that in 
mid-August or September the issue was common knowl-

edge among the employees, the judge found that 
Whitcher would have so concluded.  He therefore found 
that the Respondent had at least constructive knowledge 

that Rice had engaged in concerted activity. 
We disagree with the judge and our dissenting col-
league.  There is no evidence that Whitcher knew that 

Rice, in raising the prevailing wage issue with Whitcher, 
was acting for others as well as for himself.  The judge 
may be correct about the centrality of wages, and in his 
observation that all of the Respondent™s employees stood 
to benefit if the job was indeed a prevailing wage job.  

Nor do we dispute the testim
ony that the issue was com-
mon knowledge among employees.  None of this, how-
ever, establishes that the 
Respondent knew of Rice™s 
conversations with Respondent™s employees. 
We assume arguendo that Rice™s talking to the Re-
spondent™s employees was concerted activity.  However, 

as noted, there is no evidence
 that the Respondent knew 
of this concerted activity.  Thus, it has not been shown 
that the Respondent fired Rice in reprisal for his con-

certed activity.
2  The inability to determine Whitcher™s 
                                                          
 2 To the extent that the judge found concert in Rice™s meeting with 
Whitcher, the judge clearly erred. 
 A one-on-one conversation between 
an employee and an employer is not, without more, concerted activity. 

See Meyers Industries
, 268 NLRB 493 (1984) (
Meyers I
), remanded 
755 F.2d 941 (D.C. Cir 1985), cert. denied 474 U.S. 948 (1985), and 
474 U.S. 971(1985); reaffd. on remand 281 NLRB 882 (1986) (
Meyers 
II), enfd. sub nom. 
Prill v. NLRB
, 835 F. 2d 1481 (D.C. Cir. 1987), cert. 
denied 487 U.S. 1205 (1988). 
 REYNOLDS ELECTRIC
, INC.  157
understanding of the scope of Rice™s inquiries left an 
important gap in the General Counsel™s case, and neither 
the judge nor the General Counsel has cited any authority 
supporting the judge™s use of a reasonable person stan-

dard to find constructive knowledge in this context.  In 
an 8(a)(1) discharge or layoff
 case, the issue is whether 
the decisionmaker knew of th
e concerted protected activ-
ity, not whether the decisionm
aker should or reasonably 
could have known.  Clearly, 
the evidence falls short of 
establishing that Whitcher actually knew that Rice was 

acting for anyone other than
 himself.  Even accepting, 
solely for purposes of discussion, the idea that construc-
tive knowledge might suffice, it is by no means clear that 
the knowledge attributed to Whitcher by the judge was 
knowledge that Whitcher, using reasonable care or dili-

gence, should have had.  In any event, the evidence is far 
too speculative to support a finding that the knowledge 
element of a prima facie case has been established here. 
Our colleague emphasizes that Whitcher knew of 
Rice™s conversations with th
e carpenters.  This fact, 
however, does not render Rice™s inquiries to Whitcher 

concerted.  The judge found that Rice told Whitcher that 
the carpenters said that the job was a prevailing wage 
job, and he asked Whitcher if this was true.  However, 

Rice™s discussions with the carpenters were simply in-
formational.  They were not for the purpose of getting 
higher wages for those carpenters.  The carpenters were 

already receiving union wages.  Rice simply wanted to 
learn from them whether the job was a ﬁprevailing wageﬂ 
job.  Further, even assuming arguendo that Rice™s con-

versations with the unionized carpenters were protected 
concerted activity, it has not been shown that this activity 
was a part of the reason for laying off Rice.  Our col-
league says that ﬁit stands to
 reason that there was a po-
tential for an alliance between the Respondent™s employ-

ees and the unionized carpenters,ﬂ and that this potential 
was a reason to lay off Rice.  There is no evidence to 
support these assertions.  The unionized employees were 

employed by another employer, and there was no effort 
to combine the two groups into one unit (a multi-
employer unit). 
As to the issue of concert, our colleague further con-
tends that Board precedent should be changed so as to 
eliminate the knowledge requir
ement in cases such as the 
instant one.  No party has raised this issue, nor has it 
been briefed to the Board. 
 In these circumstances, we 
decline to reconsider the extant and relevant precedent. 
Nor can an adverse inference as to knowledge be 
drawn from Whitcher™s failure to testify.  The judge de-
clined the General Counsel™s request that he (the judge) 

draw an adverse inference from the Respondent™s failure 
to call Whitcher (who, by the time of the hearing, was no 
longer employed by the Re
spondent), and there are no 
exceptions to the judge™s declining to do so.  We recog-
nize that if Whitcher believed that Rice had engaged in 
concerted activity, and had acted on that belief, a viola-

tion could be established.  However, the evidence does 
not establish that Whitcher entertained such a belief or 
acted upon same. 
Finally, our colleague makes much of the judge™s find-
ing that the Respondent resort
ed to a pretext to conceal 
the fact that it discharged Rice for complaining about the 

wage issue.  We accept arguendo
 that finding.  However, 
the issue is whether Rice™s complaint was concerted ac-
tivity.  The evidence does not establish that it was. 
Accordingly, we dismiss the complaint insofar as it 
concerns Rice. 
ORDER The National Labor Relations Board orders that the 
Respondent, Reynolds Electri
c, Inc., Warren, Michigan, 
its officers, agents, successors, and assigns, shall 
1.  Cease and desist 
(a) From laying off, failing to recall, or otherwise dis-
criminating against any employee for inquiring of a Gov-
ernment agency, general cont
ractor, or th
e Respondent, 
whether work being performed by its employees should 

be paid at the prevailing wage rate, or for otherwise en-
gaging in protected concerted activity. 
(b) From, in any like or related manner, interfering 
with, restraining, or coercing
 employees in the exercise 
of their rights guaranteed by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
George Hebb V full reinstatemen
t to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 

rights or privileges previously enjoyed. 
(b) Make George Hebb V whole for any loss of earn-
ings and other benefits suffered as a result of the dis-

crimination against him, in the manner set forth in the 
remedy section of the judge™s decision. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payments records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its facility in Warren, Michigan, copies of the attached 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  158 
notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 

upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to 
employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 

since October 31, 2001. 
 MEMBER 
LIEBMAN
, dissenting in part. 
Under current Board law, 
this case turns on whether 
Gabriel Rice™s employer knew, when it laid Rice off, that 
his individual efforts to secure the state-required prevail-

ing wage were an outgrowth of concerted activity involv-
ing other employees.  The record establishes that:  
 (1) Rice learned of the prevailing-wage require-
ment through discussions with unionized carpenters 
employed by other subcontractors on his construc-

tion job; 
(2) Rice had many conversations with his own 
coworkers about the prevailing-wage issue; 
(3) Rice™s employer knew of his discussions with 
the unionized carpenters;  
(4) Rice was laid off in retaliation for repeatedly 
raising the prevailing-wage issue with his employer; 
and (5) the employer, after openly disparaging Rice, 
went on to lay off an employee (George Hebb) who 
followed Rice™s lead in pressing the prevailing-wage 

issue.  Nevertheless, the ma
jority finds that Rice™s layoff was not
 unlawful, because the Respondent employer was not aware 
of the concerted nature of his activities.
1 In my view, the record su
pports a different factual 
conclusion.  But even if it did not, this case illustrates 
why the knowledge requirement makes no sense, given 
the Act™s goal of shielding employees who, like Rice, 
                                                          
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 I agree with the majority that the Respondent™s layoff and refusal 
to recall Hebb violated Sec. 8(a)(1) of the Act. 
engage in concerted activity for their mutual aid or pro-
tection.  Regardless of what the Respondent knew, laying 
off Rice interfered with his ex
ercise of Section 7 rights 
and had a reasonable tendency to chill similar activity by 

his fellow employees.  No more should be required to 
find a violation of Section 8(a)(1). 
I. The facts here are straight
forward:  While employed 
by the Respondent on the Sc
hoenhals Elementary School 
construction project, Rice was 
told by the unionized em-
ployees of other subcontract
ors that the project was a 
prevailing wage job.  Rice had numerous conversations 
with coworkers about the prevailing wage matter, and 
also brought up the subject in approximately 12 conver-
sations with one of the Respondent™s supervisors, Ed-

ward Whitcher.  According to Rice™s credited testimony, 
Rice informed Whitcher that he had spoken to some of 
the carpenters on the jobsite and they told him it was a 

prevailing wage job.  Rice also testified that the carpen-
ters told him that he should talk to the superintendent 
about the issue.  There is no
 evidence that Rice informed 
Whitcher that he was speaking on behalf of any other 
employee in raising the prevailing wage issue or that the 
carpenters had urged him to take the question to the su-

perintendent. 
The Respondent claimed that 
it laid off Rice for lack 
of work.  That was untrue, as the judge correctly foundŠ

a finding my colleagues do not question.  When em-
ployee Hebb later pursued the prevailing-wage issue, he 
was also laid off on the same pretext.  According to tes-

timony credited by the judge,
 the Respondent repeatedly 
disparaged Rice and his efforts on the prevailing-wage 
issue.  Supervisor Whitcher, for example, told Hebb, 
ﬁHe™s trying to get you guys to go against us.ﬂ  The Re-
spondent™s owner, Russell Reynolds, told Hebb to stay 

away from Rice. 
II. Ensuring that all workers on the same construction 
project receive prevailing wages as required by law 
surely amounts to mutual aid or protection.  See, e.g., 
Walter Brucker & Co.
, 273 NLRB 1306 fn. 6 (1984).  
There can be no doubt that Rice™s discussions with his 
coworkers about the preva
iling-wage issue were pro-
tected concerted activity, not 
least because Rice™s efforts 
ultimately led coworkers such as Hebb to pursue the is-
sue themselves. 
Moreover, it seems clear to me that Rice™s discussions 
with the unionized 
carpenters
 about the prevailing-wage 
issueŠdiscussions Supervisor Whitcher knew aboutŠ
amounted to concerted activity, even though the carpen-

ters were not employees of the Respondent.  It is well 
 REYNOLDS ELECTRIC
, INC.  159
established that Section 7 protects the efforts of workers 
employed by different employers, when they act together 
for mutual aid or protection.  E.g., 
Eastex, Inc. v. NLRB
, 437 U.S. 556, 564 (1978).  At a minimum, then, the 

General Counsel satisfied the requirement of proving 
employer knowledge of the concerted nature of Rice™s 
activity by establishing that Whitcher knew of Rice™s 

conversations with the carpenters. 
The majority describes th
e discussions between Rice 
and the carpenters as ﬁsimply informational.ﬂ  But both 

Rice and the carpenters had a common interest in seeing 
that the prevailing wage requirements were met on their 
project.  That the carpenter
s ﬁwere already receiving un-
ion wages,ﬂ as the majority observes, does not change 
this fact.  It stands to reason, in turn, that the potential for 

an alliance between the Respondent™s employees and the 
unionized carpenters, as well as Rice™s claim for the pre-
vailing wage, factored into the Respondent™s decision to 

fire him. 
III. In any case, even if Whitc
her was aware of neither 
Rice™s discussions with the carpenters, nor his conversa-
tions with coworkers, Sect
ion 7 rights are implicated 
here, contrary to the Boar
d™s established precedent. 
A brief review of current law is in order.  In 
Meyers Industries I
2Šwhich defined concerted activity to ex-
clude an individual employee™s invocation of a statutory 

rightŠthe Board also creat
ed an employer-knowledge 
requirement in its test for finding a violation, observing: 
 Once the activity is found to be concerted, an 8(a)(1) vio-
lation will be found if, in addition, 
the employer knew of 
the concerted nature of the activity
, the concerted activity 
was protected by the Act, and the adverse employment 

action at issue (e.g., discharge) was motivated by the 
employee™s protected concerted activity.
 Id. at 497 (emphasis added; footnote omitted).  As here, the 
Board has subsequently applied the knowledge-requirement 
to find that the General Counsel has failed to establish a 
violation.  See, e.g., 
Walter Brucker & Co., 
supra, 273 
NLRB at 1307.
3  Compare 
Triangle Electric Co., 
335 NLRB 1037, 1038Œ1039 (2001) (finding that employer had 
knowledge of concerted nature of employee™s activity), enf. 

denied 78 Fed. Appx. 469 (6th Cir. 2003). 
                                                          
 2 268 NLRB 493 (1984) (
Meyers I), remanded 755 F.2d 941 (D.C. 
Cir. 1985), cert. denied 474 U.S. 948 (1985), and 474 U.S. 971 (1985); 
reaffd. on remand 281 NLRB 882 (1986) (
Meyers II)
, enfd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 
1205 (1988). 
3 Member Zimmerman dissented in 
Walter Brucker
, supra, as he had 
in Meyers Industries I
, supra, taking the position that when an individ-
ual employee asserts a statutory right
, his activity should be rebuttably 
presumed to be concertedŠas, in fact
, it was in that case (and here).   
In a later case involving an employer™s refusal to rehire 
an employee in the mistaken belief that he had filed a 
complaint with the Occupational Safety and Health Ad-
ministration, the Second Ci
rcuit affirmed the Board™s 
Meyers approach, but nevertheless expressed skepticism, 
observing that: 
[T]he Board™s analysis placed undue emphasis on the 
employer™s view of the situation, focusing on whether 
[the employer] thought [the employee™s] alleged act 
was linked to the actions of other employees.  
The key 
element in a chilling effect analysis should be the im-
pact on the employees. 
. . . . 
[T]he chilling effect, in a case such as this one, is often 
detected slowly over time . . . . The Board™s current 

view may, with the passage of time be shown to have 
unintended, and even unreasonable, results. 
Ewing v. NLRB
, 861 F.2d 353, 362 (2d Cir. 1988) (empha-
sis added). 
IV. The Second Circuit™s prescience is amply demonstrated 
in this case.  Why should Rice, who engaged in protected, 
concerted activities, be denied the protection of the Act, 
simply because his employer was unaware of the con-

certed nature of those activities?  Rice was laid off in 
derogation of his statutory rights; he was no less coerced 
in the exercise of those ri
ghts merely because the Respon-
dent may not have been aware that he was exercising them 
when it retaliated against him.
4  And the Respondent™s 
actions would certainly tend to chill similar activities on 

the part of other employees, even if the Respondent be-
lieved that Rice™s activities 
were not concerted.  (Indeed, 
the Respondent did its best to intimidate employee Hebb 
by warning him away from Rice, after both were laid off 
for pursuing the prevailing wage issue.)   
It is no answer to say that the employer™s knowledge is 
essential to a finding of unlawful motive and that such a 
motive is required to find a violation of Section 8(a)(1).  

Where adverse action against an employee will necessar-
ily chill Section 7 rights, the Act has been violatedŠ
even if the employer ha
s acted in good faith.
5  That is the 
principle endorsed by the Supreme Court in holding em-
                                                          
 4 There is no basis to think that had the Respondent been aware of 
Rice™s conversations with coworkers, it would have acted any differ-
ently, out of respect for Rice™s rights under the Act.  The Respondent 
laid employee Hebb off for making 
similar inquiries, even though it 
knew perfectly well that his actions, following Rice™s lead, were con-
certed. 5 The Respondent, of course, did no
t act innocently: Rice™s only per-
ceived ﬁmisconductﬂ was invoking empl
oyees™ statutory right to the 
prevailing wage.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  160 
ployers liable under Section 8(a)(1) when they take ac-
tion against employees on the mistaken belief that they 
engaged in misconduct during the course of otherwise 
protected activity.  
NLRB v. Burnup & Sims, Inc.
, 379 
U.S. 21 (1964).  As the Court explained, 
[T]he example of employees who are discharged on 
false charges would or might have a deterrent effect on 

other employees. . . .  A protected activity acquires a 
precarious status if innocent employees can be dis-
charged while engaging in it, even though the employer 

acts in good faith.  It is the tendency of those discharges 
to weaken or destroy the Section 8(a)(1) right that is 
controlling. 
Id. at 23Œ24.   
Here, then, it should be enough the Respondent laid off 
Rice for activity that, on its f
ace, implicated the interests 
of other employees and that, in fact, was the outgrowth 
of his concerted activity.  Accordingly, I dissent. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-
tivities. 
 WE WILL NOT
 lay you off, fail to recall you, or other-
wise discriminate against you because you inquire of a 
Government agency, a general contractor, or us about 

whether you and other employees on a job should be 
receiving pay at the prevailing wage rate. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer George Hebb V 
full reinstatement to his 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed
. WE WILL make George Hebb V whole for any loss of 
pay or other benefits suffered as a result of our unfair 
labor practices. REYNOLDS 
ELECTRIC, INC.  Linda Rabin Hammell 
and Rana S. Roumayah, Esqs
., for the 
General Counsel. Thomas Williams, Esq., 
of Detroit, Michigan, for the Respon-
dent. Gabriel T. Rice, 
Pro Se.
 DECISION STATEMENT OF THE 
CASE IRA SANDRON, Administrative Law Judge. Based on a charge 
filed by Gabriel T. Rice on 
March 15, 2002, a complaint and 
notice of hearing was issued in this matter on June 24, 2002. 
The General Counsel alleges that
 the Respondent violated Sec-
tion 8(a)(1) of the National Labor Relations Act (the Act) by 
laying off Gabriel T. Rice and 
George V. Hebb V on October 
23 and 31, 2001,
1 respectively, and failing to recall them, be-
cause they engaged in protected concerted activities. The Re-
spondent, by its answer, denied the commission of any unfair 
labor practices. 
Pursuant to notice, a trial was held before me in Detroit, 
Michigan, on October 8, 2002, at which the General Counsel 
and the Respondent were repres
ented by counsel. All parties 
were afforded full opportunity to be heard, to examine and 
cross-examine witnesses, and 
to introduce evidence. The Gen-
eral Counsel and the Respondent 
filed posthearing briefs, which 
I have considered. 
On the entire record in this case, including my observations 
of the witnesses and their de
meanor, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a Michigan co
rporation with an office and 
place of business in Warren, Mich
igan, where it is engaged in 
the electrical contracting business. During the calendar year 
ending December 31, 2001, the Respondent, in conducting its 
business operations, provided services valued in excess of 
$50,000 to the United States 
Government. The Respondent admits, and I find, that it is an
 employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 The witnesses for the General 
Counsel were Rice and Hebb, 
and former employee Kelly Barnard. The witnesses for the 
Respondent were its president a
nd owner, Russell T. Reynolds 
Jr. and employee Nicholas Schaefer. 
Former Supervisor Edward M. Whitcher, who was admitted 
to be a supervisor within the meaning of Section 2(11) of the 
Act and an agent of the Respondent under Section 2(13) of the 
Act, was not called by the Res
pondent. The General Counsel, in 
its posthearing brief (at p. 9 fn. 
8), asks that an adverse infer-
ence be drawn from the Respondent™s failure to produce 
                                                          
 1 All dates are in 2001 unless otherwise indicated. 
 REYNOLDS ELECTRIC
, INC.  161
Whitcher, arguing that Reynolds testified that Whitcher™s part-
ing from the Respondent was ami
cable and that Whitcher™s 
presumptive favor toward the Respondent was not challenged. 
More precisely, Reynolds testif
ied that Whitcher™s departure 
was a result of ﬁa mutual agre
ement between [us]ﬂ (Tr. 170). It 
is well established that drawin
g an adverse inference from a 
respondent™s failure to call a form
er supervisor is inappropriate 
in the absence of a showing that
 it would be reasonable to as-
sume that he or she is favorably disposed toward the respon-
dent. Reno Hilton
, 326 NLRB 1421 fn. 1 (1998); 
Irwin Indus-tries, 325 NLRB 796, 811 fn. 12 (1998); 
Goldsmith Motors 
Corp., 310 NLRB 1279 fn. 1 (1993); 
Property Resources Corp., 285 NLRB 1105 fn. 2 (1987), enfd. 863 F.2d 964 (D.C. 
Cir. 1988). This would seem to 
be based on the logical premise 
that, depending on the circumstan
ces of his or her separation, 
the former supervisor might be hostile to the respondent rather 
than favorable. The evidentiary burden clearly rests on the 
party requesting that an a
dverse inference be drawn. 
Reynolds™ statement about Whit
cher™s separation was con-
clusionary and vague and falls short of showing that it would be 
reasonable to assume that Whitcher is favorably disposed, 
rather than antagonistic, toward
 the Respondent. Accordingly, I 
decline to draw an adverse 
inference from the Respondent™s 
failure to call him. Regardless, statements attributed to him by 
Rice and Hebb went unrebutted. 
The Respondent performs mostly
 commercial and industrial 
type work, with some residential jobs. Some of its contracts 
with governmental entities have 
been on prevailing wage rate 
jobs, and on those, the Respon
dent has paid a higher wage 
($18.50 an hour, at all times material). It has always been a 
nonunion company. 
On June 19, the Respondent entered into a purchase order 
contract in the amount of $134
,000 with general contractor, 
Bernco, Inc., providing that the Respondent, as a subcontractor, 
perform work at the Schoenh
als Elementary School (the 
school).2 Reynolds testified that not all public school contracts 
are prevailing wage jobs. The parties stipulated that there was 
nothing in the job specifications
 referencing prevailing wage, 
nor was there anything in the contract concerning the matter. 
Reynolds testified that he did 
not know at the time of the con-
tract that the school job was, in fact, a prevailing wage job, and 
I will credit his testimony on this point. 
It was stipulated that the personnel records of Rice and 
Hebb, provided by the Respondent pursuant to subpoena, do 
not contain any documents constituting performance evalua-
tions, disciplinary notices, or 
warnings, with the exception of 
one note in Hebb™s file dated October 4, 2001.
3 This note, 
handwritten by Whitcher, appare
ntly resulted from a conversa-
tion initiated by Hebb and states
 that Whitcher explained that 
he (Hebb) was doing good but needed to listen to the job runner 
and work together. On its face, it does not rise to the level of a 
disciplinary notice or warning.
4 In any event, Reynolds testified 
                                                          
 2 R. Exh. 7. 
3 GC Exh. 5. 
4 Contrast, GC Exh. 7, an ﬁEmployee Warning Noticeﬂ issued to an 
employee on January 4, 2002, and signed by both the supervisor and 
the employee. 
that Hebb was a ﬁpretty goodﬂ employee (Tr. 156) and that the 
sole reason that Hebb and Rice were laid off was a slowdown 
in work. It was further stipulat
ed that the personnel files of 
Hebb and Rice do not contain sepa
ration notices such as the 
one in Dennis White™s personnel file, in which the ﬁLack of 
workﬂ box is checked as the reason for separation.
5 When Rice and Hebb were hired as apprentice electricians in 
August and on June 15, respective
ly, there were six other ap-
prentices and three journeymen electricians. Whitcher verbally 
assigned work each morning, and the men worked with differ-
ent crews. They were frequently 
taken off jobs before comple-
tion, to work on other jobs. Both started working at the school 
the first week they were hired, and they continued to work there 
off and on until the dates that they were laid off. Rice and Den-
nis White worked at the school 
the most consistently, but all 
employees worked there at one time or another. Hebb per-
formed about 200 hours of work 
at the school. Neither Rice nor 
Hebb were ever told that they were hired for only one job. 
Rice™s normal pay was $14 an hour; Hebb was hired at $15 an 
hour but requested and received a pay raise to $16 an hour, 
after approximately 1-1/2 mont
hs. They both were paid $18.50 
an hour for work they performed at the U.S. Tank Plant, which 
the Respondent knew to be a prevailing wage job. 
Rice engaged in all aspects of electrical work, including 
blueprint reading, layout work, 
general pipe runs, and installing 
wires and electrical devices. In
 addition to working at the 
school and at the U.S. Tank Plan
t, Rice and Hebb worked on 
other jobs for the Respondent. T
hus, Rice worked at a car deal-
ership, DeCal, Dot™s Concepts, and a couple of residential jobs; 
and Hebb worked at PGAM, Roy O™Brien Ford, a factory, and 
other public schools. 
Workers of other subcontract
ors to Bemco were at the 
school, and they told Rice and other employees of the Respon-
dent that they were unionized and that the job was a prevailing 
wage job. Prior to his layoff, Rice had many conversations 
about this with coworkers, primarily Hebb but in passing with 

Barnard and Dennis White, and also with Bernco Superinten-
dent Don (last name unknown) 
and Supervisor Whitcher. 
Schaeffer, who has been employed by the Respondent as an 
electrical apprentice since Octo
ber 1999, testified that carpen-
ters working at the school job ta
lked about it being a prevailing 
wage job starting in late August 
or early September, and that it 
was common knowledge among th
e Respondent™s employees. 
Rice had approximately 12 conversations with Whitcher on 
the subject, the first in around mi
d-or late September. These 
took place after the completion of the day™s work, most at the 
jobsite, some at the Respondent
™s shop in Warren. Rice initi-
ated these brief (at most 5-mi
nute) conversations and normally 
would tell Whitcher th
at the carpenters on
 the school jobsite 
were telling him that it was a prevailing wage job. Rice would 
ask Whitcher if it was a prevailing wage job, to which the latter 
replied no. Rice related Whitche
r™s response to the carpenters 
and Don. On September 19 or 
20, after speaking with Don, 
Rice told Whitcher that Don stated that it was a prevailing wage 
job. Whitcher replied that he would check into it, but Rice 
never heard back from him. 
                                                          
 5 GC Exh. 6. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  162 
Rice was paid $14 an hour for work at the school. During the 
week of September 3Œ7, he received $14 an hour for the 8 hours 
he worked at the school, and $18.50 an hour for the 20 hours he 
worked at the DeCal job.
6 However, the following week, his pay 
went back to $14 an hour for all of his hours. When he asked 
Whitcher about this, Whitcher responded that his being paid 
$18.50 an hour the previous week was the result of a clerical 
error. Rice was never asked to pay back the overpayment, and it 
was never deducted from his subsequent paychecks. 
There apparently was some confusion in Rice™s mind as to 
what work the $18.50 an hour related to, since he told other 
employees at the time that he was paid prevailing wage for 
work at the school job. In the absence of other evidence that the 
Respondent was deliberately seeking to provide Rice with a 
benefit to secure his silence,
 I decline to find any improper 
motive in his extra payment for DeCal work and will not use 
such as a factor in determini
ng the lawfulness or unlawfulness 
of the layoffs in issue. On the other hand, I do not find that 
Rice™s error was intentional or that he was purposefully trying 
to misstate the facts on this 
matter during his testimony. 
Rice was laid off on October 
23. He was working on the 
school that day, when he and Wh
ite were asked to return early 
to the shop. Whitcher saw White first in his office. When Rice 
went in, Whitcher said he had laid off White for lack of work 
and was laying off Rice for the same reason. He told Rice that 
the Respondent was pulling out of the school job and that Rice 
would be hired back if the school job resumed or if there was 
other work. Rice stated that there were employees with less 
seniority than him (at least one 
employee, by the name of Matt, 
had less seniority than Rice or Hebb but was not laid off when 
they were). Whitcher did not respond. 
Rice testified that he also was working at DeCal the week he 
was laid off. Further, at the time, the company was performing 
jobs at other locations, such as the car dealership, tank plant in 
Warren, McNamara Fe
deral Building, other public schools, and 
a factory. Rice had worked at the car dealership and the tank 

plant. He had also worked approximately 32 hours of overtime 
on Saturdays at the school, from August through October. 
Other employees, including 
Hebb, White, Barnard, and 
Schaeffer also worked overtime 
on Saturdays at the school. At 
the time of Rice™s layoff, there was at least 1 or 2 months left 
on the school project, and at the end of November, he and Hebb 
drove by the school and observed that electrical work was still 
being performed. Rice 
was never recalled. 
In November, Rice filed a prevailing wage rate claim with 
the applicable State agency, which subsequently determined 
that the school job was, in fact, 
a prevailing wage rate job, and 
informally resolved the matter with the Respondent.
7  Rice was a credible witness. He answered questions directly 
and readily and did not appear to make any efforts to embellish 
or exaggerate. 
Hebb testified that after Rice advised him that the carpenters 
had said the school was a prevailing wage job, he had a conver-
                                                          
 6 See GC Exhs. 12 and 13. 
7 See GC Exh. 4, letter dated June 27, 2002, to Hebb from the 
Michigan Department of Consumer & Industry Services, Wage and 
Hour Division. 
sation with Whitcher in late July or early August.
8 Hebb asked 
if the school was a prevailing wage job, and Whitcher said no. 
After Rice™s layoff, Hebb and Sc
haeffer were assigned to the 
school job. Hebb testified that 
at the time Rice was laid off, 
there was a good 2 to 2-1/2 months of work remaining there. A 
few days or so after Rice and 
White were laid off, Hebb sug-
gested to fellow employees Schae
ffer and Dave Slone that they 
speak to Whitcher on the subject of prevailing wage. They went 
to Whitcher™s office, where all three employees spoke. They 
stated that they had heard from 
Bernco Superintendent Don that 
the school job was a prevailing wage job and that Rice had 
been paid prevailing wage. Hebb
 asked to see Rice™s pay stubs. 
Whitcher slammed down some pape
rs and denied that Rice was 
paid the prevailing wage rate. Wh
itcher said he would go out to 
the jobsite and ask Don, and they
 all could have a meeting the 
next morning. Whitcher called Ri
ce a liar and ﬁpretty much 
bad-mouthedﬂ him (Tr. 59). 
When I asked Hebb to be as specific as possible in relating 
what Whitcher said about Rice,
 Hebb testified: ﬁWell, he 
[Whitcher] said he [Rice] was a piece of sŠ. . . . [H]e wasn™t 
any good. And he™s telling you guy
s lies. He™s trying to get you 
guys to go against usﬂ (ibid).
9  The following day, Whitcher came to the jobsite and went 
into Don™s office for about 20 
minutes. Afterward, he came 
back and told Hebb and Schaeffer that they could have a meet-
ing with Don, but it was not a prevailing wage job. They re-
plied okay, that they believed 
him. Schaeffer and Hebb then 
went to Don™s office, where Don explained, ﬁI put my foot in 
my mouthﬂ (Tr. 63) and said it
 was not a prevailing wage job. 
The next day, October 31, bricklayers told Hebb that there 
was a man from the State of Michigan onsite, checking to see if 
the workers were being paid 
prevailing wage. Hebb went over 
to the State Representative Don Mustonen. He told Mustonen 
his trade. Mustonen asked if he was getting paid $26 an hour, to 
which Hebb responded no. Must
onen confirmed telephonically 
that it was a prevailing wage jo
b. He gave Hebb paperwork and 
told him to take it to the CIS 
(Consumer & Industry Services). 
During this conversation, Don was standing about 20-feet 
away, and he and Hebb had eye contact. 
After the conversation, Schaeffer received a phone call from 
Whitcher. Schaeffer™s version of
 what was said therein and 
what happened afterward was in
consistent with Hebb™s. Ac-
cording to Hebb, Schaeffer stated
 that the Respondent knew the 
ﬁguy from the [S]tateﬂ (Tr. 67) was out there and for them to 
                                                          
 8 The date is potentially inconsistent with Rice™s testimony that he 
first spoke to Whitcher in mid-or la
te September, but such a discrep-
ancy in dates is not unusual, particularly when neither man knew at the 

time of the conversations that they would later be of evidentiary impor-
tance. In any event,
 the discrepancy is not material to the issues in this 
case. 9 Schaeffer, who is still employed by the Respondent, was called as 
Respondent™s witness. On cross-examin
ation, he testified that he was 
present at such a meeting, in which 
there was discussion of the status of 
the school job in terms of prevaili
ng wage, and of Rice. Significantly, 
the Respondent™s counsel did not elic
it from Schaeffer any details of 
what was said in this meeting. As noted earlier, Whitcher was not 

called to testify. Accordingly, He
bb™s testimony regarding the conver-
sation, including statements Whitcher 
made about Rice, is unrebutted. 
 REYNOLDS ELECTRIC
, INC.  163
come back to the shop immediately. According to Hebb, they 
were never before ordered off th
e site like that. Schaeffer testi-
fied, on the contrary, that Whitcher told him there was nothing 
else for him and Hebb to do on 
the job because the bricklayers 
were still building walls. He further testified that having to 
leave early was a frequent occurrence. Schaeffer testified that 
they went to the shop before 
going home but that he was not 
privy to any conversation between Whitcher and Hebb that day. 
According to Hebb, both he and Schaeffer went back to the 
shop and met with Whitcher and Reynolds. Hebb showed Rey-
nolds the CIS paperwork. He asked Reynolds why they had 
been summoned to the office in the middle of the day. Rey-
nolds replied that he had to pull them off the site because he did 
not want to look guilty. He furt
her stated that he knew that 
somebody had called the State on 
him. Reynolds further stated 
that he was going to sue Bernco because they did not tell him it 
was a prevailing wage job and 
he was going to have a lawsuit 
against them. Reynolds also said
 that he knew that Rice had 
called the State on him, and th
at ﬁhe [Reynolds] was going to 
beat the sŠout of him, if he wa
s here, he™d kick
 his ass, and, 
hopefully, [Rice had] a lot of m
oney because he™s going to have 
a lawsuit against himﬂ (Tr. 70). 
Schaeffer stated that he would 
work for Reynolds and do whatever he said. Reynolds asked 
Schaeffer to accompany him to hi
s office. Afterward, Reynolds 
returned and told Hebb that he was being laid off until every-
thing got cleared up with the job.
 He stated he would call Hebb 
at the end of the day and get him back to work. 
Reynolds called Hebb that af
ternoon. Reynolds told Hebb 
that he (Reynolds) knew that Hebb had called the State on him 
and that he could not have peop
le like Hebb working for him. 
Hebb testified that Reynolds ac
cused him of ﬁtrying to mess 
with meﬂ (Tr. 73) and said he would not get a dime out of him. 
Reynolds kept saying that he wa
s going to get Rice, that Rice 
needed to watch out, and that Hebb should stay away from 
Rice. The conversation was heat
ed, and Hebb hung up on him. 
Hebb was never recalled. At the 
time of his layoff, there was 
about 1-1/2 months of work left on the school job. The Re-
spondent™s other jobs at the tim
e included O™Brien Ford, other 
public schools, the McNa
mara Federal Building, the U.S. Tank 
Company (two or three separate projects), and PCAM. Hebb 
had worked on all of these jobs. 
Following his layoff, Hebb called Reynolds on three occa-
sions, asking for timecards in connection with his State wage 
claim. The first occurred about
 1 month after Hebb™s layoff. 
Reynolds told him that he was going to fight him all the away 
and said he hoped Hebb had a good lawyer. In the second con-
versation, about a month thereaft
er, Reynolds stated that he 
would not provide the informati
on and repeated that he would 
fight him. 
The last of the conversations 
occurred in approximately late 
February 2002. Reynolds began by
 saying that he wanted to 
work things out and for Hebb to
 stay away from Rice, because 
Reynolds was going to sue him.
 Hebb responded that that was 
between him and Rice. Hebb asked for his timecards, and Rey-
nolds replied no. Hebb testifie
d that the conversation ﬁended 
pretty badﬂ (Tr. 78), with Reynolds saying, . . . ﬁlike you™re a 
piece of sŠ, you™re lazy, you™re a dime a dozen in my book, 
and just started saying all kinds 
of stuff to me, and I was pissed 
off then and I said, you know, fŠyou, you know, and he said 
fŠyou, you aŠ, and started just going off on me, and I said, 
well, the conversation™s taped. And that™s when he hung up on 
meﬂ (ibid). 
I credit Hebb™s version of th
e conversation over Reynolds, 
who denied having any telephone
 conversations with Hebb in 
which profanity was used. In addition to my general credibility 
findings, I observed during the hearing that both Hebb and 
Reynolds exhibited marked ir
ritation and impatience during 
cross-examination. Both struck
 me as being easily provoked 
and somewhat volatile. I agr
ee with Respondent™s counsel™s 
statement on page 14 of his brief that much of this case hinges 
on whether Hebb or Reynolds was 
the more believable witness; 
however, I disagree with his conclusion that Reynolds was the 
more credible. 
Although Hebb was prone to rambling and getting off track 
during his testimonyŠhe had to be reminded to focus his an-
swersŠI believe he was candid and credible. For numerous rea-
sons, I cannot say the same for Reynolds. Whitcher was not 
called to testify. Schaeffer, called as a witness by the Respondent, 
was partially credible. However, as a current employee who has 
been retained when others were laid off and not recalled, he 
would have reason not to be fully forthcoming about the events 
of October 31. Therefore, I credit Hebb™s unrebutted testimony as 
to his conversations with Whitcher, as well as his testimony 
where it conflicted with that of Schaeffer and Reynolds. 
Kelly Barnard, an electrical appr
entice, was also laid off on 
October 31 and has not been recalle
d. He testified that Reynolds 
told him at the time of his layoff 
that things were not going right 
at the school job and that he was 
stopping it. Reynolds also stated 
that he had to lay off Hebb. Once things picked up, Reynolds 
said, he would rehire employees but, ﬁI™m not going to bring 
people back that act the way [Hebb] did this morningﬂ (Tr. 114). 
The day after his layoff, Barnard observed Schaeffer and Slone 
working at the school site. Prior to his layoff, he had not observed 
any slowdown in work at the school. Barnard recalled a conver-

sation in which Whitcher stated that work was getting slow, and 
they would have to lay people off, but this occurred after Rice 
and Hebb had already been laid off. Barnard appeared to be can-
did and to testify truthfully, he is
 not named in the complaint as a 
discriminatee and does not stand to benefit financially from the 
outcome of this case, and his te
stimony was consistent with the 
credited testimony of other witnesses. I therefore find him a 
credible witness. 
Schaeffer testified that although
 he was taken off the school 
job on October 31, after about 3 
weeks, he and Slone returned 
back to work there for a peri
od of approximately a month. 
There was never a point when the Respondent had no work. 
Reynolds testified in detail. His testimony was rife with con-
tradictions and inconsistencies,
 he professed ignorance of his 
employment practices when his knowledge of such would be 
reasonably expected of the owner 
of a small business, his testi-
mony was impeached by statements in his affidavit to the 
NLRB or by documents the Respondent submitted pursuant to 
subpoena, and he was frequently 
evasive and/or nonresponsive. 
For all of these reasons, I do not 
find him to have been credible. 
He testified as follows. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  164 
Since 1988, the maximum number of employees employed 
by the Respondent has been 15 or 16. There were between 12 
and 13 in July. There are currently nine employees, including 
Reynolds and the secretary. Whitcher left the Company, and 
Reynolds is now in charge of su
pervision. Reynolds testified on 
direct examination that he has 
not replaced Rice or Hebb. How-
ever, on cross-examination, when asked the same question, 
Reynolds answered, ﬁThat could 
be trueﬂ (Tr. 174). Upon being 
shown General Counsel™s Exhibit 
3, a list of employees fur-
nished by the Respondent pursu
ant to subpoena, 
he admitted 
that it reflects that five employees were hired after the October 
layoffs, all between Ja
nuary and August 2002. 
Reynolds testified that the first time he had notice that the 
school job was a prevailing wage
 project was the Friday fol-
lowing Hebb™s layoff on October 31, when Hebb came to get 
his paycheck and brought a pam
phlet. According to Reynolds, 
Hebb said he was trying to work it out with Whitcher, and Rey-
nolds stated he would try to get to the bottom of it. Thereafter, 
Reynolds spoke with Whitcher, 
who said he had heard it both 
ways. Reynolds then contacted Bernco. 
I find this testimony incredulou
s. I credit Rice™s unrebutted 
testimony that he had numerous 
conversations with Supervisor 
Whitcher on the subject going back to at least mid- or late Sep-
tember and Hebb™s unrebutted 
testimony that Whitcher dis-
played animus against Rice for raising the issue prior to Hebb™s 
layoff. Significantly, the Responde
nt™s own witness, Schaeffer, 
testified that it was comm
on knowledge among the employees 
as early as mid-August or Sept
ember that other employees at 
the school were receiving prevailing wage pay. I cannot believe 
that Reynolds did not have awareness of the issue far earlier 
than he alleged, certainly prior to the date that Rice was laid 
off. I have to conclude, therefore, that, on notice that he might 
be underpaying his employees, he
 chose to pay a lesser wage 
rather than take the simple steps necessary to determine 
whether or not he was paying them what they were entitled to. 
Reynolds™ testimony concerning when the decisions were 
made to lay off employees was hopelessly inconsistent and con-
fusing to the point where it was a muddle. He first testified that 
when he returned from his honeymoon, in approximately late 
September, Whitcher told him that ﬁthe bottom had, basically, 
fallen outﬂ in their business (Tr. 158). He proceeded to testify 
that at that time (late September), Reynolds said they had to 
make a decision, and they selected White and Rice to be laid off. 
However, Reynolds soon after te
stified that they made the 
decision to lay off White and Rice during the same week that 
they were laid off (the week 
of October 23). Later, on cross-
examination, he testified that the decisions to lay off Rice and 
Hebb were not made ﬁuntil the days that they were laid offﬂ 
(Tr. 188). On cross-examination, 
he testified at one point that 
the decision to lay off two em
ployees on October 23 was made 
earlier that week, but he testified at another point that the deci-
sion to lay off two people on Oc
tober 23 was made ﬁabout an 
hour or two before they were laid offﬂ (Tr. 191). 
As to who made the decision to lay off selected employees, 
Reynolds was evasive. On cross-examination, when asked 
whether he participated with Whitcher in selecting people to lay 
off, Reynolds answered, ﬁI can™t
 say I had the final decision on 
thatﬂ (Tr. 183). The General Co
unsel then produced Reynolds™ 
affidavit to a Board agent, gi
ven with counsel present. Rey-
nolds confirmed that he stated
 therein that he and Whitcher 
together made the decisions 
to lay off Rice and Hebb. 
Reynolds testified that seniorit
y was not used as a factor in 
determining layoffs; rather, it was solely a matter of manage-
ment discretion. I specifically as
ked Reynolds what factors he 
used in selecting the four empl
oyees laid off on October 23 and 
31, as opposed to the five or six who were retained. Reynolds 
gave a nonresponsive answer, ta
lking about the school project 
being a problem. Reynolds, on 
cross-examination, confirmed 
that in his affidavit to the Board agent, he stated, ﬁThere was no 
particular reason why we picked Riceﬂ (Tr. 184). Thus, I find 

that the Respondent has utterly fa
iled to articulate any reasons 
why Hebb and Rice were selected for layoff. 
On cross-examination, Reynolds was asked if there was a 
policy of offering employees as
 much notice as possible of 
layoffs. He replied, ﬁI™m not re
ally aware of thatﬂ (Tr. 188). 
The General Counsel then pointed out that policy 208 of the 
Respondent™s handbook
10 provides, in paragraph 3, ﬁEmploy-
ees selected for layoff will be given as much notice as is re-
quired by law or as much as is reasonable under the circum-
stances.ﬂ He then admitted that Rice and Hebb were given no 
advance notice of their layoffs but
 offered the explanation that 
they were not selected for layoff until the days that they were 
actually laid off. 
There were four men who worked on the school job prior to 
the October 23 and 31 layoffs (He
bb, Rice, Slone, and White). 
At any one time, the maximum was four. After the layoffs, 
there was usually one, at most two. About 300 to 350 or more 
hours of work was done on the school job after October 23. 
Work there was completed a couple of weeks prior to the hear-
ing, with a final inspection pending. 
When asked on cross-examination whether Rice or Hebb 
were hired just for one job, Reyn
olds first replied, ﬁWell, that I 
don™t know for a fact . . . but it™s very possibleﬂ (Tr. 180). He 
soon stated that when they got the school job, they needed men, 

and, ﬁSo I™m going to say yes, they
 were for that jobﬂ (Tr. 181). 
The General Counsel then impe
ached Reynolds™ testimony by 
quoting from the affidavit Reynolds gave to the Board agent: 
ﬁNone of the four men [who were laid off on October 23 or 31] 
were hired to work on only one particular jobﬂ (Tr. 182). 
Although Reynolds testified that he never had any objection to 
paying a prevailing wage rate, the General Counsel on cross-
examination showed him March 4, 2002 letters from the Respon-
dent™s law firm to Rice and Hebb,
11 stating, inter alia, that their 
contention that they were owed additional pay was misplaced and 
that the school job was not a prevailing wage job, and threatening 
them with legal action. Reynolds professed ignorance of the con-
tents of the letters written on his behalf by counsel, testimony I 
find to constitute yet another reason why he was unreliable as a 
witness. I must assume, in the absence of any reason to conclude 
otherwise, that the Respondent™s counsel accurately reflected 
Reynolds™ position as client and principal. 
                                                          
 10 GC Exh. 2. 
11 GC Exh. 11. 
 REYNOLDS ELECTRIC
, INC.  165
DISCUSSION AND CONCLUSIONS
 Pursuant to Section 7 of the Ac
t, employees have the right to 
engage in concerted activities for their mutual aid and protec-
tion. Concomitantly, an employ
er may not, wit
hout violating 
Section 8(a)(1) of the Act, di
scharge or otherwise threaten, 
restrain, or coerce employees because they engage in such ac-
tivities. 
Senior Citizens Coordinating Council of Co-op City
, 330 NLRB 1100 (2000). 
The discharge of an employee will violate Section 8(a)(1) if 
the employee was engaged in concerted activity (i.e., activity 
engaged in with or on the authority of other employees and not 
solely on his or her own behalf), the employer knew of the 

concerted nature of the employee™s activity, the concerted ac-
tivity was protected by the Act, and the discharge was moti-
vated by the employee™s protec
ted concerted activity. In re 
Triangle Electric Co.
, 335 NLRB 1037 (2001), citing 
Meyer 
Industries, 268 NLRB 493, 497 (1984) (
Meyers I
);12 see also 
KNTV, Inc., 319 NLRB 447, 459 (1995). 
The first issue, therefore, is
 whether Rice and Hebb engaged 
in ﬁconcerted activity.ﬂ Rice testif
ied that he spoke with various 
other employees about the matter 
of prevailing wage rate. Hebb 
testified that he initiated a conversation on the subject between 
him, Schaeffer, Slone, and Supe
rvisor Whitcher and, indeed, 
Schaeffer confirmed that such a 
conversation did occur. It is 
evident, therefore, that Hebb engaged in activity with other 
employees, thereby satisfying the necessary element that the 
activity was ﬁconcerted.ﬂ 
The fact that Rice was unaccompanied at all times that he 
raised with Whitcher the issue of prevailing wage does not 
preclude a finding that his actions were concerted. The Su-
preme Court has held that the ac
ts of a single employee can be 
found to come within the ambit of protected concerted activities 
covered by Section 7 of the Act. 
NLRB v. City Disposal Sys-
tems, Inc.
, 465 U.S. 822 (1984). As the Court stated (at p. 831):  
Although one could interpret the phrase, ‚to engage in con-
certed activities,™ to refer to a situation in which two or more 
employees are working together at the same time and the 
same place toward a common goal, the language of § 7 does 
not confine itself to such a narrow meaning. In fact, § 7 itself 
defines both joining and assisting labor organizationsŠ
activities in which a single employee can engageŠas con-
certed activities [footnote omitted].  
See also 
Mainline Contracting Corp.
, 334 NLRB 922 (2001). 
Meyers
 requires, nevert
heless, a showing that the individ-
ual™s actions, although taken alone,
 were preceded by the indi-
vidual™s interaction with other employees sharing a commonal-
ity of interest. As the Second Circ
uit Court of Appeals stated in 
Ewing v. NLRB
, 861 F.2d 353, 361 (1986):  
The 
Meyers
 rule prevents personal gripes relating to job con-
ditions and the purely individual invocation of statutory 
workplace rights from coming within section 7™s definition of 
‚concerted activit[y.]ﬂ But it may well be another matter when 
                                                          
 12 Remanded 755 F.2d 941 (D.C. Cir. 1988), cert. denied 474 U.S. 
948 (1985), and 474 U.S. 971 (1985); on remand (
Meyers II
), 281 
NLRB 882 (1986), affd. 835 F.2d 1481 (D.C. Cir. 1987); cert. denied 
487 U.S. 1205 (1988). 
to the employees on the jobsite, the subject of the complaint 
itself has been a topic of group concern that can be proven at 
an administrative hearing. 
In the instant case, the prevailing wage rate was a benefit 
that would have applied to a
ll of the Respondent™s employees 
on the job, not just Rice alone. Obviously, all of the employees 
had a strong interest in finding 
out whether they were entitled 
under the law to higher wages. Ri
ce did discuss the matter with 
other employees prior to at least 
some of his conversations with 
Whitcher, and Schaeffer testified that it was common knowl-
edge among the employees in mi
d-August or September that 
there was an issue of whether they were being properly paid. I 

find, therefore, that Rice™s 
actions, although done individually, 
were taken on behalf of the employees as a group. 
Rice™s lack of express authorization from other employees to 
contact management does not ch
ange this conclusion. The 
Board has recognized that an employee™s individual conduct 
may be deemed concerted in natu
re by virtue of the employee 
being implicitly authorized to 
take action on behalf of other 
employees, once there has been established the existence of a 
common complaint or concern which transcends the interests of 
that employee alone. 
Every Woman™s Place, Inc.
, 282 NLRB 
413 (1986). The Sixth Circuit Court of Appeals has also 
adopted the principal that it is not necessary for an employee to 
be appointed or formally chosen
 by fellow employees to repre-
sent them, in order to be found to have engaged in concerted 
activity on their behalf. See 
NLRB v. Main Street Terrace Care 
Center, 218 F.3d 531, 539 (6th Cir. 2000); 
NLRB v. Talsol 
Corp., 155 F.3d 785, 796 (6th Cir. 1998). Here, the fact that 
Schaeffer and Slone 
later accompanied Hebb to inquire of 
Whitcher on the subject indicates that Rice™s earlier inquiries 
had at least the tacit support of hi
s coworkers. In any event, it 
would defy logic to assume that
 any of the employees on the 
job, who had discussed the i
ssue among themselves, were not 
supportive of someone trying to find out whether they were all 
entitled to higher pay. 
In light of all of the circumstances set forth above, I con-
clude that Rice™s initiation of c
onversations with management 
about proper wage for employ
ees on the school site was con-
certed in nature. 
The second question is whethe
r the Respondent knew that 
such activities were concerted. 
Again, with regard to Hebb, 
there can be no dispute. He and other employees initiated a 
conversation with an admitted supervisor and agent, Whitcher, 
on the issue of prevailing wage 
rate. Moreover, this conversa-
tion followed Rice™s numerous conversations with Whitcher on 
the subject, as well as Rice™s layoff on October 23. 
With regard to Rice, he was alone at all times when he raised 
the subject with Supervisor Whitcher. He stated to Whitcher 
that others at the school job 
said it was prevailing wage and 
asked if it was. Based on his te
stimony, he did not expressly 
articulate whether his inquiries 
were limited to him or encom-
passed other employees. Since 
Whitcher was not called as a 
witness, he could not be ques
tioned about his understanding of 
the scope of Rice™s inquiries. 
In this circumstance, I believe it appropriate to use a reason-
able person standard, more specifically, to determine whether 
or not a reasonable person st
anding in Whitcher™s position 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  166 
would have concluded that Rice
 was acting solely on his own 
behalf or was representing the in
terests or wishes of other em-
ployees. As the Board stated in 
Aroostook County Regional 
Opthomology Center
, 317 NLRB 218, 220 (1995), enfd. in part 
81 F.3d 209 (D.C. Cir. 1996), wages are a ﬁvital term and con-
dition of employment, probably th
e most critical element in 
employment.ﬂ If the job was 
prevailing wage, then not only 
Rice but all other employees would have been entitled to the 
additional pay rate. The obvious interest the employees had in 
the matter is demonstrated by Schaeffer™s testimony that in 
mid-August or September, th
e issue was common knowledge 
among them. Therefore, I believe that Whitcher would reasonably have 
concluded that Rice™s inquiries 
about prevailing wage rate rep-
resented collective concern, rather than only his interests as an 
individual employee. Accordingly,
 I conclude that the Respon-
dent had knowledgeŠconstructive, 
if not actualŠof the collec-
tive nature of both Rice™s and Hebb™s activities. 
The third step of the inquiry is determining whether the ac-
tivityŠpursuing the matter of prope
r wage with the responsible 
State agency, the general contractor, and managementŠwas 
protected activity. It is axiomatic that wages constitute a key 
term and condition of employment
, and the Board has held that 
discussion of wages constitutes protected concerted activity, 
because wages, ﬁprobably the most critical element in employ-
mentﬂ are ﬁthe grist on whic
h concerted activity feeds.ﬂ 
Aroostook County Regional Opthomology Center
, supra at 220. 
Accordingly, this element of the 
Meyers
 test is satisfied. 
The final issue is whether the layoffs of Rice and Hebb were 
motivated by their engagement in protected activity. For rea-
sons previously stated, I credit Hebb™s testimony that Whitcher 
and Reynolds expressed anger at Rice for, in essence, challeng-
ing the amount of pay employees 
were receiving, and his testi-
mony that Reynolds expressed hostility toward him for his 
contact with the State regulatory agency representative at the 
jobsite. I note again that Whitcher was not called as a witness 

and that Hebb™s versions of his 
statements were not rebutted, 
and I reiterate that Reynolds was a very unconvincing witness. I 
also note here that Barnard te
stified that on October 31, Rey-
nolds made comments to him ab
out not rehiring Hebb because 
of his ﬁattitude earlier that morning.ﬂ 
I have found that the Responde
nt had knowledge of the pro-
tected concerted activities of 
Hebb and Rice and demonstrated 
animus toward them because of such activities. The timing of 
their layoffs, particularly Hebbs
™ (the same day he had a con-
versation with the State agency representative) was highly sus-
picious. I find, therefore, that the General Counsel has satisfied 
the first prong of analysis under 
Wright Line
, 251 NLRB 1083 
(1980), establishing a prima faci
e case of unlawful layoffs. 
The second step under 
Wright Line
 is to determine whether 
Rice and Hebb would have been laid off and not rehired despite 
any considerations related to their protected concerted activi-
ties. Put another way, has the 
Respondent successfully proven 
its contention that valid economic
 reasons justified laying them 
off and not recalling them? 
The answer is clearly no. Undisputed evidence reflects that 
the Respondent was performing ot
her jobs in October and con-
tinued them. I credit Barnard™s testimony that the day after 
October 31, he saw Schaeffer and Slone working at the school. 
However, even fully crediting Reynolds and Schaeffer, the 
school job, after an hiatus of three or so weeks after October 
31, resumed and continued up until only a couple of weeks 
prior to the hearing on Octobe
r 8, 2002. Additionally, although 
Reynolds testified on direct examination that Hebb and Rice 
were not replaced, he admitted on cross-examination that Gen-
eral Counsel™s Exhibit 3 shows 
that five new employees were 
hired in 2002, even though Hebb a
nd Rice were never recalled. 
Even if the Respondent were able to show valid economic 
reasons for layoffs in October 
and for a reduction in the number 
of employees since then, it could not show that Rice and Hebb 
would have been selected for la
yoff but for their protected con-
certed activities. In neither Reynolds™ affidavit to the Board 
agent nor his testimony did he ever articulate any reasons why 
he selected them to be laid 
off, even though I expressly asked 
him why they were chosen for 
layoffs while other employees 
(including at least one with le
ss seniority) were not. Reynolds 
testified that their layoffs ha
d nothing to do with any problems 
with their performance. Thus, the record is devoid of any ex-
planation of why the Respondent selected Rice and Hebb for 
layoff. In the total absence of any proffered justification, it 
must be inferred that the sole reason was that they questioned 
the amount of pay they and othe
r employees were receiving for 
their work on the school job. 
Accordingly, I find that the 
Respondent violated Section 
8(a)(1) of the Act by laying off and not recalling Rice and Hebb 
because they engaged in the protected concerted activity. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Respondent violated Section 8(a)(1) of the Act by lay-
ing off Gabriel Rice on October 
23, 2001, and George Hebb V on 
October 31, 2001, and thereafter failing and refusing to recall 
them, because they engaged in 
protected concerted activities. 
3.  By the conduct described in paragraph 2, the Respondent 
has engaged in unfair labor practices affecting commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimin
atorily laid off employees 
Rice and Hebb, it must offer them reinstatement and make them 
whole for any loss of earnings and other benefits, computed on 
a quarterly basis from date of di
scharge to date of proper offer 
of reinstatement, less any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
 